Citation Nr: 0524495	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-28 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to non-service connected death pension 
benefits.  

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served with the Recognized Guerrillas from 
February 1943 to April 1946.  The appellant is the veteran's 
surviving spouse.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for the 
cause of the veteran's death and denied entitlement to 
accrued benefits.  

Pursuant to the appellant's request, a central office Board 
hearing was scheduled for November 2004.  However, the 
appellant notified the Board that she would be unable to 
attend the hearing due to old age and declining health.  The 
Board sent the appellant and her representative a 
correspondence in order to clarify whether she wished to be 
scheduled for a hearing at another time.  Neither the 
appellant nor her representative have responded to the 
inquiry.  Instead, they filed a motion to advance the appeal 
on the docket, which was granted in August 2005.  
Accordingly, the veteran's hearing request is deemed 
withdrawn.  38 C.F.R. § 20.702)(e) (2004).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claims 
and obtained all relevant evidence designated by the 
appellant.
2.  The immediate cause of the veteran's death was coronary 
heart disease; chronic obstructive pulmonary disease (COPD) 
was listed as another significant condition.  

3.  The service medical records, to include a normal 
separation examination, and an affidavit completed by the 
veteran himself at the time of his discharge from service, 
fail to show any findings attributed to a cardiovascular or 
pulmonary disorder; the first post-service medical evidence 
of heart or lung disease is dated decades post-service, and 
there is no competent medical opinion that links the 
veteran's fatal coronary heart disease or COPD to any 
incident of or finding recorded during the veteran's period 
of active duty.  

4.  At the time of the veteran's death, service connection 
was in effect for residuals of a gunshot wound to the left 
arm with injury to muscle groups VII and VIII, rated 20 
percent; service connection was not in effect for any other 
disease or disability during his lifetime.  

5.  The medical evidence does not show that the veteran's 
service-connected residuals of a gunshot wound to the left 
arm with injury to muscle groups VII and VIII contributed to 
his death, nor does it suggest that his fatal coronary heart 
disease or COPD was caused or aggravated by his service-
connected disability. 

6.  The service department has certified that the veteran 
served with the Recognized Guerrillas and Regular Philippine 
Army prior to July 1946.  

7.  At the time of the veteran's death, he had no claim 
pending for any VA benefits, and was not entitled to any VA 
benefits under an existing rating or decision.  





CONCLUSIONS OF LAW

1.  Service connection for the veteran's cause of death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309, 
3.312 (2004).

2.  The appellant is not eligible for non-service-connected 
death pension benefits. 38 U.S.C.A. §§ 101(2), 107, 1521(a) 
(West 2004); 38 C.F.R. §§ 3.1, 3.40 (2002); Sabonis v. Brown, 
6 Vet. App. 426 (1996); Perela v. Nicholson, U.S. Vet. App. 
No. 01-1138 (August 5, 2005).

3.  The appellant is not eligible for accrued benefits.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the claimant under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the November 2002 rating decision; 
the September 2003 Statement of the Case; the June 2004 
Supplemental Statement of the Case; and letters sent to the 
appellant by the RO, adequately informed her of the 
information and evidence needed to substantiate her claims 
for service connection for the cause of the veterans death, 
accrued benefits, and nonservice connected death pension 
benefits, and complied with VA's notification requirements.  
The Statement of the Case and Supplemental Statement of the 
Case set forth the laws and regulations applicable to the 
appellant's claims.  Further, letters from the RO to the 
appellant dated August 2002, September 2002, December 2003, 
and August 2004 informed her of the types of evidence that 
would substantiate her claims; that she could obtain and 
submit private evidence in support of her claims; and that 
she could have the RO obtain VA and private evidence if she 
completed the appropriate medical releases for any private 
evidence she wanted the RO to obtain.  In sum, the appellant 
was notified and aware of the evidence needed to substantiate 
her claims for service connection for the cause of the 
veteran's death, accrued benefits, and nonservice connected 
death pension benefits, and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  With respect to the eligibility for death pension 
claim, see also Perela v. Nicholson, U.S. Vet. App. No. 01-
1138 (August 5, 2005), wherein the Court held that there is a 
duty to notify, which has been met in this case.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the appellant in August 2002, prior to the November 2002 RO 
rating decision.  VCAA notice was also provided in December 
2002.   

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of her claims for service connection for the cause of the 
veteran's death, accrued benefits, and nonservice connected 
death pension benefits, and to respond to VA notice.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims.  In its VCAA notice and 
Statements of the Case, the RO informed the appellant of the 
evidence already of record and requested that she inform VA 
of any additional information or evidence that she wanted VA 
to obtain.  In a letter informing her that her appeal had 
been certified to the Board, the RO informed her that she 
could submit additional evidence concerning her appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in her case, whichever came first.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Moreover, in 
a recent opinion, VA General Counsel held that the Court of 
Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the appellant by 
August 2002, September 2002, December 2003, and August 2004 
correspondences and asked her to identify all medical 
providers who treated the veteran for coronary heart disease 
and COPD.  The RO has obtained all identified evidence.  

As to any duty to seek a medical opinion, the Board notes 
that the assistance provided to the claimant shall include 
obtaining a medical opinion when such opinion is necessary to 
make a decision on the claim.  An opinion shall be treated as 
being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information 
and lay or medical evidence (including statements of the 
claimant) contains competent evidence that the disability or 
symptoms that caused the veteran's death may be associated 
with the veteran's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the issues of entitlement to accrued benefits 
and entitlement to non-service-connected pension, these 
claims are decided as a matter of law.  Because the appellant 
did not apply for accrued benefits within one year of the 
veterans' death, the claim for accrued benefits must be 
denied on the basis of a lack of entitlement under the law.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2003).  
And because the veteran's service is not of the type that 
would quality the appellant for non-service-connected pension 
benefits, this claim, too, must be decided as a matter of 
law.  38 U.S.C.A. §§ 101(2), 107 (West 2002); 38 C.F.R. §§ 
3.40, 3.203 (2004).  The VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  VA will refrain from providing 
assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate the 
claim.  VA will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159 (d)).  See also 
VAOPGCPREC 5-2004 (holding that under 38 U.S.C. § 5103(a), 
the Department of Veterans Affairs (VA) is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit, and that under 38 U.S.C. § 5103A, VA is not 
required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  As 
substantiation of the claims for accrued benefits and non-
service-connected pension benefits under the facts of this 
case is impossible, any arguable defect as to contents or 
timing of VCAA notice for these issues is harmless, non-
prejudicial error. 

Turning again to the cause of death claim, the Board has 
carefully reviewed all of the service and post-service 
medical evidence of record.  With no competent evidence of 
abnormal findings relating to the diseases that caused death 
in the service medical records or for decades thereafter, no 
medical evidence or opinion that suggests a nexus between the 
veteran's fatal heart or lung disease and service, no medical 
evidence or opinion that suggests a causal link between the 
veteran's sole service-connected disability and the 
aforementioned heart or lung disease, there is no duty to 
provide a medical opinion.  Id.; see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

A certificate of death on file shows that the veteran died in 
his residence on February [redacted], 2002 at the age of 79.  The 
immediate cause of death was recorded as coronary heart 
disease.  COPD was also listed as a significant condition.  
The interval between the onset of the disease and death is 
listed as five years.  No other diseases were noted on the 
death certificate.  

Service connection was in effect for residuals of a gunshot 
wound to the left arm with injury to muscle groups VII and 
VIII, rated 20 percent.  The veteran sought service 
connection for ischemic heart disease, but the claim was 
denied by a June 2001 RO rating decision.  

The service medical records reveal no findings attributed to 
either a cardiovascular or pulmonary disorder.  A May 1945 
personnel record, that included a physical examination 
report, shows that the veteran's cardiovascular system and 
lungs were normal.  In a May 1945 Affidavit for Philippine 
Army Personnel, the veteran was asked to list all wounds and 
illnesses incurred while he was in service.  He only listed 
an April 1945 gunshot wound to the left arm.  No 
cardiovascular or pulmonary symptoms were mentioned.  In a 
February 1946 Affidavit for Philippine Army Personnel, he was 
once again asked to list all wounds and illnesses incurred 
while he was in service.  His response was "none."  In 
March 1946, the veteran underwent a separation examination.  
His cardiovascular system and his lungs were normal.  His 
blood pressure was 110/70, and a chest x-ray was negative.   

In May 1968, the veteran underwent a VA examination in 
conjunction with his service connection claim for residuals 
of a gunshot wound.  The veteran's blood pressure at the 
examination measured 112/80.  Examination of the veteran's 
cardiovascular system revealed cardiac area of dullness not 
enlarged; heart sounds were strong; rhythm was regular; there 
were no murmurs; and peripheral arteries were negative.   
There were no diagnoses pertaining to either the veteran's 
cardiovascular or pulmonary systems.  

The first post service medical record indicating a diagnosis 
of coronary heart disease is an April 1999 report by Dr. 
F.G.D.S. in which he states that the veteran consulted with 
him in December 1997, and that he diagnosed the veteran with 
coronary heart disease at that time.  The veteran underwent a 
chest x-ray in November 1999 that showed that the lung fields 
were clear; trachea was in the midline; superior mediastinum 
was not widened and the cardiac shadow was not enlarged.  The 
diaphragmatic leaflets and costophrenic suici on both sides 
were intact; and the osseous thoracic cage was unremarkable.  
Dr. G.A.C. remarked that it was a negative chest x-ray.  
Pulmonary function tests in December 1999 were also normal.

The veteran underwent another chest x-ray in April 2001, 
which showed a patch of density at the right lower lung.  The 
heart shadow was enlarged and there was a calcified and 
widened aorta.  Dr. E.G.D. remarked that the x-rays showed a 
pneumonia process in the right lower lung; cardiomegaly; and 
atheramatous aorta.  

The appellant submitted a medical certificate dated February 
2004, wherein Dr. F.O. states that in February 2002, he had 
treated the veteran for pleural effusion secondary to PTB.  

The appellant has also submitted medical records dated in 
February 2003 (one year after the veteran's death).  These 
records reflect treatment that the appellant has had (not the 
veteran).  The appellant has also submitted affidavits from 
neighbors M.J.S. and I.S.M., and from the veteran's son, 
E.J.A.  M.J.S. and I.S.M., which indicate that the veteran 
died at the residence and that they observed him as very weak 
and thin prior to his death.  E.J.A. stated that the veteran 
often complained of severe pain, numbness, and swelling in 
his left forearm and shoulder, down to his palm.     

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and cardiovascular-renal disease (including coronary heart 
disease) becomes manifest to a degree of 10 percent within 
one year from the date of separation from service, such 
disease shall be considered to have been incurred or 
aggravated by such service, notwithstanding there is no 
evidence of that disease during service.  38 U.S.C.A. §§ 
1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection. Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

The law authorizes payment of non-service-connected pension 
to a veteran of war who has the requisite service and who is 
permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 
(West 2004).

Death pension may be paid to a "surviving spouse" who was 
married to the veteran: (1) one year or more prior to the 
veteran's death; or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage; or (3) prior to January 1, 1957, if the veteran 
served during the World War II era.  38 U.S.C.A. § 1541(f); 
38 C.F.R. § 3.54(a).  The delimiting dates of the World War 
II era are from December 7, 1941, through December 31, 1946, 
inclusive. 38 C.F.R. § 3.2(f).

The term "surviving spouse" is defined in pertinent part as a 
person of the opposite sex who (1) was the lawful spouse of a 
veteran at the time of the veteran's death; and (2) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (3) who has 
not remarried.  38 U.S.C.A § 101(3) (West 2002); 38 C.F.R. § 
3.50 (2004).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  With an exception not pertinent to this 
appeal, service in the Philippine Scouts (Regular Philippine 
Scouts) is included for VA disability pension, compensation, 
dependency and indemnity compensation and burial allowance.  
38 C.F.R. § 3.40(a).

Periodic monetary benefits authorized under the laws of the 
VA to which a veteran was entitled at his death under 
existing ratings or decision, or those based on evidence in 
the file at the date of death, and due and unpaid for the 
period not to exceed 2 years prior to the last date of 
entitlement as provided, will upon the death of such person 
be paid to his spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.

Application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).



Analysis

Cause of Death
To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In this case, a death certificate shows that the cause of the 
veteran's death was coronary heart disease (COPD was also 
listed).  The service medical records reveal no findings 
attributed to either a cardiovascular or pulmonary disorder.  
He was examined in May 1945 and upon separation in March 
1946, and both examinations were normal.  He also completed 
two Affidavits for Philippine Army Personnel dated May 1945 
and February 1946, wherein he failed to list any illnesses or 
injury attributed to a cardiovascular or pulmonary disorder.  

Twelve years after service, in May 1968, the veteran 
underwent a VA examination.  Once again there were no 
findings attributed to either a cardiovascular or pulmonary 
disorder.  

The first evidence of coronary heart disease is a medical 
record dated in April 1999, which refers to a diagnosis made 
in December 1997.  This December 1997 date is consistent with 
the death certificate that lists the interval between onset 
and death as five years.  A November 1999 x-ray and a 
December 1999 pulmonary function test were both within normal 
limits.  It was not until April 2001, decades after service,  
that a chest x-ray showed a pneumonia process in the right 
lower lung; cardiomegaly; and atheramatous aorta.  

The affidavit submitted by M.J.S. and I.S.M. only serve to 
show that the veteran became very weak and thin prior to his 
death.  The affidavit submitted by E.J.A. only provides 
evidence that the veteran experienced severe pain, numbness, 
and swelling in his left forearm and shoulder (for which he 
was already service connected and rated at 20 percent).  

In summary, there is nothing in the service or post-service 
medical records that shows findings attributed to a 
cardiovascular or pulmonary disorder until approximately 50 
years after service, and there is no medical evidence or 
competent opinion that links the veteran's fatal coronary 
heart disease or COPD to service.  The record is also devoid 
of any competent evidence that suggests the veteran's sole 
service-connected disability, residuals of a gunshot wound of 
the left arm, contributed to his death or caused or 
aggravated his fatal heart or lung disease.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for service connection for the cause of the veteran's death 
must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Death pension benefits
The veteran's service does not legally qualify the appellant 
for entitlement to VA non-service-connected death pension.  
The VA is bound by the service department's certification as 
to a veteran's military service.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992); 38 C.F.R. § 3.203.  The veteran had no other 
verified service.  As noted above, service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for purposes of 
certain VA benefits, but does not establish basic eligibility 
for non-service-connected pension benefits.  38 U.S.C.A. § 
107(a); 38 C.F.R. § 3.40.

The Board notes that the veteran had no service with the 
Regular Philippine Scouts, and the record shows that his 
recognized periods of service were before July 1, 1946.  
Inasmuch as the United States service department's 
verification of the veteran's service is binding on the VA, 
the law precludes basic eligibility for non-service-connected 
pension benefits based on the veteran's service. Where 
service department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  

In Perela v. Nicholson, U.S. Vet. App. No. 01-1138 (August 5, 
2005), the Court noted that there appeared to be a conflict 
between 38 C.F.R. § 3.41, which states that, for Philippine 
service, "the period of active service will be from the date 
certified by the Armed Forces" and 38 C.F.R. § 3.203(a), 
which provides that a claimant may show service by submitting 
certain documents "without verification from the appropriate 
service department".  However, under the latter regulation, 
the additional documents cited must be issued by the service 
department.  In this case, no such document has been 
submitted by the appellant, nor has she given any indication 
that any of the documents noted in 38 C.F.R. § 3.203(a) 
exist.  

In view of the service department's finding and the absence 
of any of the requisite documents issued by the service 
department noted in 38 C.F.R. § 3.203(a), the Board must deny 
the appellant's claim of entitlement to non-service connected 
death pension benefits due to the absence of legal merit, or 
the lack of entitlement under the law.  Sabonis v. West, 6 
Vet. App. 426, 430 (1994).


Accrued benefits
In regards to the appellant's claim for accrued benefits, the 
Board notes that in the case of Jones v. Brown, 8 Vet. App. 
558 (1996), rev'd sub nom.  Jones v. West, No. 96-7041 (Fed. 
Cir. Feb. 11, 1998), the Federal Circuit construed the 
provisions of 38 U.S.C.A. §§ 5121 and 5101(a), and found 
that, in order for a surviving spouse to be entitled to 
accrued benefits, the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision.

In this case, the claims file is absent any evidence that the 
veteran had a claim pending for any VA benefit at the time of 
his death.  Accordingly, there is no legal basis to the 
appellant's claim for payment of accrued benefits.  See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.   As the law, and not 
the evidence, is dispositive in this case, entitlement to 
payment of accrued benefits is denied due to the absence of 
legal merit.  Sabonis, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to non-service-connected death pension benefits 
is denied.

Entitlement to accrued compensation under 38 U.S.C.A. § 5121 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


